Title: From George Washington to the United States Senate and House of Representatives, 25 January 1793
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate and of the House of Representatives:
United States [Philadelphia] January the 25th 1793.

I lay before you an official statement of the expenditure, to the end of the year 1792, from the sum of ten thousand dollars, granted to defray the contingent expenses of government, by an Act passed, on the twenty sixth of March 1790.
Also an abstract of a supplementary arrangement made in the district of North Carolina, in regard to certain surveys, to facilitate the execution of the law laying a duty on distilled Spirits.

Go: Washington.

